 



EXHIBIT 10.1
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of ___between
QUINTANA MARITIME LIMITED, a Marshall Islands company (the “Company”), and
___(the “Employee”). The parties agree as follows:
     1.     Award. Pursuant to the QUINTANA MARITIME LIMITED 2005 STOCK
INCENTIVE PLAN (the “Plan”), as of the date of this Agreement, ___shares (the
“Restricted Shares”) of the Company’s common stock shall be issued as
hereinafter provided in the Employee’s name subject to certain restrictions
thereon. The Restricted Shares shall be issued upon acceptance hereof by
Employee and upon satisfaction of the conditions of this Agreement. The Employee
acknowledges receipt of a copy of the Plan and agrees that this award of
Restricted Shares shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof.
     2.     Restricted Shares. The Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:
          (a)     Forfeiture Restrictions. The Restricted Shares may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of to the extent then subject to the Forfeiture
Restrictions, and in the event of termination of the Employee’s employment with
the Company for any reason other than as provided in Section 2(b), the Employee
shall, for no consideration, forfeit to the Company all Restricted Shares then
subject to the Forfeiture Restrictions. The prohibition against transfer and the
obligation to forfeit and surrender Restricted Shares to the Company upon
termination of employment are herein referred to as the “Forfeiture
Restrictions.” The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Restricted Shares.
          (b)     Lapse of Forfeiture Restrictions. The Forfeiture Restrictions
shall lapse as to the Restricted Shares in accordance with the following
schedule provided that the Employee has been continuously employed by the
Company from the date of this Agreement through the lapse date:

          Number of Restricted Shares Granted as to Which Lapse Date  
Forfeiture Restrictions Lapse ___   ___ ___   ___ ___   ___ ___   ___

          Notwithstanding the foregoing, if the Employee’s employment with the
Company is terminated by reason of his death or disability (within the meaning
of section 22(e)(3)

 



--------------------------------------------------------------------------------



 



of the Code) ) or if a Corporate Change occurs (as defined in the Plan), the
Forfeiture Restrictions shall lapse as to all of the Restricted Shares then
subject to the Forfeiture Restrictions. The Employee is entitled to receive cash
dividends paid on the Restricted Shares in the same amounts paid with respect to
the Company’s common stock until the Forfeiture Restrictions lapse (at which
time the Restricted Shares will no longer be subject to this Agreement and will
be treated the same as other shares of the Company’s common stock) or the
Restricted Shares are forfeited (after which time the Employee will no longer be
entitled to dividends with respect to any of the forfeited Restricted Shares).
          (c)     Book Entry. A book entry evidencing the Restricted Shares
shall be made in your name in the books of the Company maintained by its
transfer agent, pursuant to which you shall have all of the rights of a
shareholder of the Company (except with respect to distributions as provided
above) with respect to the Restricted Shares, including, without limitation,
voting rights. The book entry shall reflect the restrictions on transfer set
forth in Section 2(a) above. Upon vesting, the Company shall cause the book
entry to be amended to remove any restrictions (except for any restrictions
required pursuant to applicable securities laws or any other agreement to which
you are a party) with respect to the Restricted Shares that have vested.
          (d)     Corporate Acts. The existence of the Restricted Shares shall
not affect in any way the right or power of the Board of Directors of the
Company or the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.
     3.     Withholding of Tax and Tax Elections. To the extent that the receipt
of the Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Employee for federal, state, or local income
tax purposes, the Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money as the Company may
require to meet its obligation under applicable tax laws or regulations. The
Employee may elect with respect to this Agreement to surrender or authorize the
Company to withhold shares of stock of the Company (valued at their Fair Market
Value on the date of surrender or withholding of such shares) to satisfy any tax
required to be withheld by reason of compensation income resulting under this
Agreement. An election pursuant to the preceding sentence shall be referred to
herein as a “Stock Withholding Election.” All Stock Withholding Elections shall
be made by written notice to the Company at its principal executive office
addressed to the attention of the Secretary. The Employee may revoke such
election by delivering to the Secretary written notice of such revocation prior
to the date such election is implemented through actual surrender or withholding
of shares of stock of the Company. If the

-2-



--------------------------------------------------------------------------------



 



Employee fails to pay the required amount to the Company or fails to make a
Stock Withholding Election, the Company is authorized to withhold from any cash
remuneration or stock remuneration, including withholding any Restricted Shares
distributable to the Employee under this Agreement, then or thereafter payable
to the Employee any tax required to be withheld by reason of compensation income
resulting under this Agreement or the disposition of Restricted Shares acquired
under this Agreement.
     If the Employee makes the election authorized by section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Employee shall
submit to the Company a copy of the statement filed by the Employee to make such
election.
     4.     Status of Stock. The Employee agrees that the Restricted Shares
issued under this Agreement will not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws. The Employee also agrees that (i) the certificates representing
the Restricted Shares may bear such legend or legends as the Committee deems
appropriate in order to reflect the Forfeiture Restrictions and to assure
compliance with applicable securities laws, (ii) the Company may refuse to
register the transfer of the Restricted Shares on the stock transfer records of
the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Shares.
     5.     Employment Relationship. For purposes of this Agreement, the
Employee shall be considered to be in the employment of the Company as long as
the Employee remains an employee of either the Company or an Affiliate (as
defined in the Plan). Nothing in the adoption of the Plan, nor the award of the
Restricted Shares thereunder pursuant to this Agreement, shall confer upon the
Employee the right to continued employment by the Company or affect in any way
the right of the Company to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company for any reason whatsoever, with or without cause. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, and its determination
shall be final.
     6.     Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Employee, such
notices or communications shall be effectively delivered if hand delivered to
the Employee at his principal place of employment or if sent by registered or
certified mail to the Employee at the last address the Employee has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.
     7.     Amendment. This Agreement may not be modified in any respect by any
verbal statement, representation or agreement made by the Employee or by any
employee, officer, or representative of the Company or by any written agreement
unless signed by the Employee and

-3-



--------------------------------------------------------------------------------



 



by an officer of the Company who is expressly authorized by the Company to
execute such document.
     8.     Binding Effect. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee.
     9.     Controlling Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the Marshall Islands, without regards to
conflicts of laws principles.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Agreement, all as of the date first above written.

            QUINTANA MARITIME LIMITED
      By:         Name:           Title:               EMPLOYEE
                    [Name of Employee]                

-4-